STATE OF MICHIGAN

                           COURT OF APPEALS



MARK STIEVE and DENISE STIEVE,                                     UNPUBLISHED
                                                                   March 9, 2017
               Plaintiffs-Appellees,

v                                                                  No. 329591
                                                                   Wayne Circuit Court
CITY OF DEARBORN, DEARBORN POLICE                                  LC No. 13-014500-NI
DEPARTMENT and KYLE BOWEN, also known
as KYLE BOWMAN,

               Defendants-Appellants.


Before: GLEICHER, P.J., and MURRAY and FORT HOOD, JJ.

PER CURIAM.

        Mark Stieve filed suit following a collision with a Dearborn police cruiser speeding
through a residential area while responding to a radio call. Defendants sought summary
disposition on governmental immunity grounds, but the circuit court found several factual
questions precluding such relief. The record supports various disputes regarding key elements of
Stieve’s and the police officer’s potential negligence, which demand resolution by a jury. We
affirm.

                                        I. BACKGROUND

        On a clear, sunny afternoon in February 2013, a Dearborn police cruiser collided with a
civilian-driven vehicle at the intersection of Outer Drive and Elmdale. Officer Kyle Bowen
drove the cruiser, accompanied by his partner, Officer Jim Kostiuk. The officers were heading to
assist a disabled vehicle whose young, female occupants reported that an armed man was
“looking at” them.

        As the officers travelled northwest along Outer Drive, they did not activate the vehicle’s
warning siren. The evidence conflicts regarding whether the officers employed the vehicle’s
flashing lights and if so when the lights were activated. The evidence establishes that Bowen
travelled in the left lane of the median-divided residential street. Bowen claimed that he drove
between 60 and 65 miles an hour in this 35-mph zone, but other evidence suggests he accelerated
to 79 mph.

      Mark Stieve drove his vehicle toward Outer Drive on the residential side street of
Elmdale. Stieve’s vehicle was equipped with a manual transmission and he asserted that he

                                               -1-
came to a complete stop at the intersection’s stop sign by placing the car in neutral and applying
the brake. Stieve described that he looked both ways, perceived that his path was clear, and
proceeded into the intersection. The officers, on the other hand, denied that Stieve came to a
complete stop and asserted that he instead rolled through the intersection. The police cruiser’s
dash camera footage is inconclusive on this point. In any event, Bowen saw Stieve’s vehicle a
second or two before the collision. To lessen the impact, Bowen swung the cruiser slightly to the
left.

       Although no one appeared hurt at the scene, Stieve later claimed to have suffered head,
neck, and spinal injuries. He filed suit against the city of Dearborn and the Dearborn Police
Department, alleging negligent operation of a motor vehicle in violation of various traffic laws
and against Officer Bowen, alleging gross negligence.1

       Following discovery, defendants sought summary disposition under MCR 2.116(C)(7)
(governmental immunity) and MCR 2.116(C)(10), claiming that Stieve failed to present a prima
facie case of either negligence or gross negligence and that Stieve’s own negligence was the
cause of the accident. The circuit court denied the motion, finding that genuine issues of
material fact precluded judgment as a matter of law.

                                     II. STANDARD OF REVIEW

        We review de novo decisions on summary disposition motions. Walsh v Taylor, 263
Mich. App. 618, 621; 689 NW2d 506 (2004). We also review de novo the applicability of
governmental immunity. Seldon v Suburban Mobility Auth for Regional Transp, 297 Mich. App.
427, 433; 824 NW2d 318 (2012). “When reviewing a motion under MCR 2.116(C)(7), this
Court must accept all well-pleaded allegations as true and construe them in favor of the plaintiff,
unless other evidence contradicts them.” Dextrom v Wexford Co, 287 Mich. App. 406, 428; 789
NW2d 211 (2010). Further, we must consider “any affidavits, depositions, admissions, or other
documentary evidence” submitted. Id. at 429. A court may grant summary disposition under
(C)(7) if the moving party is entitled to “immunity granted by law.” Odom v Wayne Co, 482
Mich. 459, 466; 760 NW2d 217 (2008).

                  A motion under MCR 2.116(C)(10) “tests the factual support of a
          plaintiff’s claim.” [Walsh, 263 Mich. App. at 621.] “Summary disposition is
          appropriate under MCR 2.116(C)(10) if there is no genuine issue regarding any
          material fact and the moving party is entitled to judgment as a matter of law.”
          West v Gen Motors Corp, 469 Mich. 177, 183; 665 NW2d 468 (2003). “In
          reviewing a motion under MCR 2.116(C)(10), this Court considers the pleadings,
          admissions, affidavits, and other relevant documentary evidence of record in the
          light most favorable to the nonmoving party to determine whether any genuine
          issue of material fact exists to warrant a trial.” Walsh, 263 Mich. App. at 621. “A
          genuine issue of material fact exists when the record, giving the benefit of
          reasonable doubt to the opposing party, leaves open an issue upon which


1
    Stieve’s wife filed suit in a derivative capacity.


                                                    -2-
       reasonable minds might differ.” West, 469 Mich. at 183. [Zaher v Miotke, 300
Mich. App. 132, 139-140; 832 NW2d 266 (2013).]

        The Governmental Tort Liability Act (GTLA), MCL 691.1401 et seq., grants immunity
from tort liability to governmental agencies “engaged in the exercise or discharge of a
governmental function.” MCL 691.1407(1). No one disputes that the city and police department
were engaged in a governmental function at the time of the accident. The immunity granted to
governmental agencies is broad, while its exceptions are narrowly construed. Thurman v City of
Pontiac, 295 Mich. App. 381, 384; 819 NW2d 90 (2012). Stieve argued that his claims against
the city and department fell within the motor vehicle exception to governmental immunity, MCL
691.1405, which provides: “Governmental agencies shall be liable for bodily injury and property
damage resulting from the negligent operation by any officer, agent, or employee of the
governmental agency, of a motor vehicle of which the governmental agency is owner, as defined
in [MCL 257.1 to 257.923].” “This language is clear: it imposes liability for ‘bodily injury’ and
‘property damage’ resulting from a governmental employee’s negligent operation of a
government-owned motor vehicle.” Wesche v Mecosta Co Rd Comm, 480 Mich. 75, 84; 746
NW2d 847 (2008).

       MCL 691.1407(2) grants immunity to government officials as follows:

               Except as otherwise provided in this section, and without regard to the
       discretionary or ministerial nature of the conduct in question, each officer and
       employee of a governmental agency . . . is immune from tort liability for an injury
       to a person or damage to property caused by the officer [or] employee . . . while in
       the course of employment or service . . . if all of the following are met:

          (a) The officer [or] employee . . . is acting or reasonably believes he or she is
       acting within the scope of his or her authority.

          (b) The governmental agency is engaged in the exercise or discharge of a
       governmental function.

          (c) The officer’s [or] employee’s . . . conduct does not amount to gross
       negligence that is the proximate cause of the injury or damage.

No one disputes that Officer Bowen is a government officer or employee who was acting within
the scope of his employment at the time of the accident.

                                        III. ANALYSIS

                   A. NEGLIGENT OPERATION OF A MOTOR VEHICLE

       The city and police department contend that they were entitled to summary disposition
because Stieve failed to create a question of fact that Bowen negligently operated a motor
vehicle causing injury.

       A police officer’s physical handling of a motor vehicle even during the course of
responding to an emergency call may constitute negligent operation of a motor vehicle. Newton

                                               -3-
v Michigan State Police, 263 Mich. App. 251, 268; 688 NW2d 94 (2004), overruled in part on
other grounds by Watts v Nevils, 477 Mich. 856 (2006). Violation of a civil statute, ordinance,
rule, or regulation can establish a prima facie case from which the jury may infer negligence.
Johnson v Bobbie’s Party Store, 189 Mich. App. 652, 661; 473 NW2d 796 (1991).

        As recognized by the parties, several overlapping statutes within the Motor Vehicle Code
(MVC), MCL 257.1 et seq., address the standard of care expected of Bowen while operating his
police cruiser. MCL 257.627(1) generally provides that “[a] person driving a vehicle on a
highway shall drive at a careful and prudent speed not greater than nor less than is reasonable
and proper, having due regard to the traffic, surface, and width of the highway and of any other
condition then existing.” Under MCL 257.603(3)(c), a police vehicle may exceed the speed limit
“when responding to an emergency call” so long as life or property is not endangered. For the
exemption in MCL 257.603(3)(c) to apply, the driver must employ “an audible signal by bell,
siren, air horn, or exhaust whistle as might be reasonably necessary” unless he is “engaged in an
emergency run in which silence is required” and has “activate[d] at least 1 lighted lamp
displaying a flashing, oscillating, or rotating red or blue light visible under normal atmospheric
conditions from a distance of 500 feet.” MCL 257.603(4)-(5).

        MCL 257.632 provides a similar exemption for police vehicles that are “operated with
due regard for safety” and are “traveling in emergencies or in the chase or apprehension of
violators of the law or of persons charged with or suspected of a violation.” Under this
provision, the driver of a police vehicle is required to employ an audible signal or a flashing red
and blue light visible from 500 feet, “unless the nature of the mission requires that a law
enforcement officer travel without giving warning to suspected law violators.” The statute also
provides that the “exemption shall not . . . protect the driver of the vehicle from the consequences
of a reckless disregard of the safety of others.” Additionally, MCL 257.653 requires drivers to
pull over upon the approach of an emergency vehicle when the emergency vehicle’s lights and
siren are activated, but does not relieve the driver of an emergency vehicle “from the duty to
drive with due regard for the safety of persons using the highway.”

       These rules afford emergency vehicle drivers protection from liability for specific acts
that would otherwise constitute negligence, such as speeding. The statutes do not relieve drivers
from the duty of exercising due care. And they stress that visible and audible signals are of
paramount importance. See City of Kalamazoo v Priest, 331 Mich. 43, 46; 49 NW2d 52 (1951).

        Our Supreme Court considered the statutory duties of an emergency vehicle driver in
Fiser v Ann Arbor, 417 Mich. 461; 339 NW2d 413 (1983), overruled on other grounds by
Robinson v Detroit, 462 Mich. 439; 613 NW2d 307 (2000). The Fiser defendants asserted that
MCL 257.603 and MCL 257.632 governed their duties. Id. at 471. However, the Supreme Court
explained that the speed limit exemptions applied only if the officers “reasonably believed an
emergency existed” that triggered the statutes’ operation. Id. at 471-472. The Court reasoned
that “[t]he chase or apprehension of violators of the law or persons suspected of a violation does
not necessarily constitute an emergency situation . . . . The finder of fact must determine
whether the circumstances of this case brought the emergency provisions of the statute into
play.” Id. at 472. The Court concluded that even were the officers “excused by statute from
obeying most of the rules of the road, the officers must not endanger life or property. The
legislative intent is expressed in these statutes—emergency vehicles must be driven with due

                                                -4-
regard for the safety of others.” Id. In other words, the statutes exempting the police and other
emergency vehicle operators from various rules of the road apply only when an officer drives
with due care under the facts presented. Robinson, 462 Mich. at 451-452. The Supreme Court
later overruled Fiser’s proximate cause analysis, Robinson 462 Mich. at 445, but affirmed Fiser’s
conclusions regarding the standard of care required of an officer responding to an emergency.

        Here, Bowen clearly owed a duty to innocent bystanders and other persons using the
highways. In determining whether Bowen breached that duty, his “conduct should be compared
to ‘that care which a reasonably prudent man would exercise in the discharge of official duties of
like nature under like circumstances.’ ” Fiser, 417 Mich. at 470, quoting McKay v Hargis, 351
Mich. 409, 418; 88 NW2d 456 (1958). The Fiser Court listed a number of factors relevant to
whether an officer in these circumstances met his duty of due care, including the officer’s speed,
the area of the pursuit, weather and road conditions, the presence of pedestrians or other traffic,
the presence or absence of audible and visible warnings, and the nature of the emergency. Fiser,
417 Mich. at 472.

        As a general rule, the reasonableness of a defendant’s conduct is a question of fact for the
jury. Id. at 470. The factual disputes remaining in this case trigger no exception to that precept.
Most importantly, a significant dispute exists regarding whether Bowen activated the cruiser’s
flashing red and blue lights. While Bowen and Kostiuk both testified in their depositions that the
cruiser’s emergency lights were activated for the entirety of their passage down Outer Drive,
Stieve told investigating officers at the scene and later stated in an affidavit that he had not seen
any lights or heard a siren. The dash camera recording software supports Stieve’s version of
events, indicating that the cruiser’s lights and sirens were not activated until less than one second
before the collision. Defendants’ chalk up the discrepancy to an equipment malfunction, which
they say also explains why the dash camera recording software indicates that the cruiser was
traveling at 79 miles an hour at the time of the collision rather than at 60. Yet, defendants
offered no expert testimony or other evidence aside from the deposition testimony of involved
officers to support the existence of an equipment malfunction. Additionally, a witness to the
collision stated on the recording that he saw the cruiser’s lights turn off as it traveled down Outer
Drive and flip back on just before the collision. The question becomes one of credibility,
properly left to the jury. Taylor v Mobley, 279 Mich. App. 309, 314 n 5; 760 NW2d 234 (2008)
(“The question of credibility is generally for the fact-finder to decide.”).

        There also remains a dispute for the jury regarding the reasonableness of Bowen’s
decision not to activate the cruiser’s emergency siren. Bowen and Kostiuk were aware that
another vehicle was nearer to the scene and would begin investigating before these officers could
arrive. A jury might deem it unreasonable to avoid use of the sirens at that point as the element
of surprise was no longer necessary.

        Whether Bowen was reasonably responding to the call from dispatch, whether his lights
and sirens were activated, and at what speed he was operating the cruiser are material facts.
Resolution of each is necessary to determine whether Bowen violated the MVC, which would
lead to a presumption of negligence. Answers to these questions will also resolve whether
Bowen acted with “that care which a reasonably prudent man would exercise in the discharge of
official duties of like nature under like circumstances.” Fiser, 417 Mich. at 470 (quotation marks
and citation omitted). For example, should a jury find that Bowen unreasonably determined that

                                                -5-
the nature of the emergency required silence and high speed, his speed and failure to activate the
cruiser’s lights and sirens would have clearly violated both MCL 257.603(3) and MCL 257.632.2
This violation would then support a rebuttable presumption of negligence. When viewed in the
light most favorable to Stieve, the evidence is sufficient to support a prima facie case of
negligence, precluding summary disposition on governmental immunity grounds.3

        Defendants further urge that summary disposition was warranted because Stieve could
not establish that Bowen was the proximate cause of his injuries. “Proximate cause is usually a
factual issue to be decided by the trier of fact, but if the facts bearing on proximate cause are not
disputed and if reasonable minds could not differ, then the issue is one of law for the court.
Nichols v Dobler, 253 Mich. App. 530, 532; 655 NW2d 787 (2002). Defendants specifically
contend that Stieve’s act of driving across Outer Drive was the proximate cause of the accident,
eliminating any liability on Bowen’s part. However, in establishing ordinary negligence, there
can be more than one proximate cause. O’Neal v St John Hosp, 487 Mich. 485, 496-497; 791
NW2d 853 (2010). Even if Stieve’s acts constituted a proximate cause of his injuries, Bowen’s
driving could be another. Questions of fact preclude summary disposition on the issue of
proximate causation.

                     B. GROSS NEGLIGENCE OF DEFENDANT BOWEN

        The same factual disputes preclude summary disposition of Stieve’s gross negligence
claim against Bowen. Evidence of ordinary negligence does not automatically create a material
question of fact concerning gross negligence. Maiden v Rozwood, 461 Mich. 109, 122-123; 597
NW2d 817 (1999). To establish gross negligence the evidence must demonstrate that “the
contested conduct was substantially more than negligent.” Costa v Community Emergency Med
Servs, Inc, 475 Mich. 403, 411; 716 NW2d 236 (2006). The violation of a statutorily imposed
duty is not necessarily sufficient either. Poppen v Tovey, 256 Mich. App. 351, 358; 664 NW2d
269 (2003). “Gross negligence” is defined within the GTLA as “conduct so reckless as to
demonstrate a substantial lack of concern for whether an injury results.” MCL 691.1407(8)(a);


2
  Robinson, 462 Mich. at 457, is inapposite in this regard. In Robinson, the Supreme Court held
“that the decision to pursue a fleeing motorist . . . is not encompassed within a narrow
construction of the phrase ‘operation of a motor vehicle.’ ” Id. (emphasis added). No one
questions the officers’ decision to respond to the emergency call in this case. Rather, Stieve
questioned whether Officer Bowen complied with his statutorily imposed duties of care when
acting on that decision.
3
  We reach this conclusion without deciding whether the dash camera footage was tampered with
or accidentally altered. Stieve requested an adverse presumption as a sanction, claiming that
there was evidence to show that the dash camera video recording had been tampered with and, in
light of the inconsistency between Bowen’s testimony and the dash camera software’s “trigger”
indicators, that Bowen had perjured himself at his deposition. The trial court denied the request
because the issue had not been properly raised in the parties’ briefs and was, at the time,
unsupported by the evidence. Stieve may raise the issue again on remand should new evidence
come to light.


                                                -6-
Costa, 475 Mich. at 411. It “has [also] been characterized as a willful disregard of safety
measures and a singular disregard for substantial risks.” Oliver v Smith, 290 Mich. App. 678, 685;
810 NW2d 57 (2010); see also Tarlea v Crabtree, 263 Mich. App. 80, 90; 687 NW2d 333 (2004).
“Generally, once a standard of conduct is established, the reasonableness of an actor's conduct
under the standard is a question for the factfinder, not the court.” Tallman v Markstrom, 180
Mich. App. 141, 144; 446 NW2d 618 (1989), cited approvingly in Jackson v Saginaw Co, 458
Mich. 141, 146; 580 NW2d 870 (1998). The evidence, viewed in the light most favorable to
Stieve, creates a genuine issue of material fact whether Bowen was grossly negligent. Stieve’s
description of events is supported by software “triggers” connected with the dash cam footage.
Those triggers suggest that Bowen was travelling 79 mph in a 35-mph residential zone without
activating the overhead signal lights. Bowen’s high rate of speed and his decision to avoid the
use of any warning signals in a residential area could support an inference that he willfully
disregarded safety measures and disregarded a substantial risk, particularly if the jury does not
accept the dire nature of the emergency call. The jury may determine that this conduct crossed
the line between ordinary and gross negligence.

        Defendants again argue that Stieve’s own negligence destroys his gross negligence claim.
The proximate cause analysis is more stringent in the gross negligence context. Our Supreme
Court has held that the GTLA as applied to government employees “contemplates one cause,”
“the immediate efficient, direct cause preceding the injury.” Robinson, 462 Mich. at 462-463 n
19. In other words, “[t]o be held liable under the GTLA, a defendant’s gross negligence must be
the most immediate cause of a plaintiff’s injuries—it is not enough that the defendant’s action
simply be ‘a’ proximate cause.” Tarlea, 263 Mich. App. at 92. Defendants are of course correct
that had Stieve’s vehicle not been in the intersection, the collision would not have occurred. But
Stieve’s mere presence cannot, in itself, constitute a contributing factor. Given the facts that
remain in dispute, a finder of fact could reasonably conclude that Bowen’s failure to take
adequate precautions to ensure the safety of innocent bystanders was the “most immediate
cause” of Stieve’s injuries. In this case, proximate cause is an issue for a jury.

            C. NEGLIGENCE OF PLAINTIFF STIEVE/ COMPARATIVE FAULT

         In a separate causation argument, defendants assert that the evidence establishes that
Stieve was more than 50% at fault for the collision, barring recovery. Stieve was more than 50%
at fault, defendants contend, because he failed to come to a complete stop at the stop sign at the
intersection of Elmdale and Outer Drive. Defendants’ arguments are legally unsound and the
evidence is not nearly as cut-and-dried as defendants suggest.

      MCL 257.671(3) and MCL 257.649(6) require drivers to bring their vehicles to a
complete stop at traffic signals such as stop signs. MCL.649(6) further demands:

       After having stopped, the driver shall yield the right of way to a vehicle which has
       entered the intersection from another highway or which is approaching so closely
       on the highway as to constitute an immediate hazard during the time when the
       driver would be moving across or within the intersection.

Under these statutes, Stieve was bound to come to a complete stop on Elmdale and wait to cross
the intersection with Outer Drive until safe to do so.

                                               -7-
        There remains a question of fact whether Stieve violated his statutory duty. See Alfieri v
Bertorelli, 295 Mich. App. 189, 198; 813 NW2d 772 (2012) (quotation marks and citations
omitted) (“[C]omparative negligence should be applied in all common-law tort actions sounding
in negligence where the defendant’s misconduct falls short of being intentional . . . and the
question is whether, in viewing the evidence most favorably to the defendant, there is sufficient
evidence for the jury to find negligence on the part of the injured plaintiff.”). Defendants
proclaim that the dash cam “video definitively shows that [Stieve] did not stop at the stop sign.”
This simply is not true. Houses and vehicles parked along Outer Drive block from view Stieve’s
vehicle as it approached the stop sign. Stieve can be seen slowly rolling from the stop sign to the
edge of the intersection. However, there is no way to determine whether Stieve came to a
complete stop and then inched forward for a clearer view of intersecting traffic or whether he
rolled slowly past the sign. Defendants also presented still frames from the video, which they
claim render “it . . . even more evident that [Stieve] failed to stop.” To the contrary, absent the
blur of motion seen in photographs of moving objects, there is no reason to believe from the
static photos that Stieve’s vehicle did not stop.

        Even if Stieve violated the statutes, leading to a presumption of negligence on his part,
the jury must consider his proportion of fault. Zaremba Equipment Inc v Harco Nat’l Ins Co,
280 Mich. App. 16, 33; 761 NW2d 151 (2008) (noting that the question of comparative
negligence is typically left to the fact-finder, as reasonable minds could differ on a plaintiff’s
level of fault). If the jury views the conflicting evidence and finds that Bowen was speeding,
failed to activate his lights (as well as his siren), and had no reason to violate traffic laws in this
manner, the jury may determine that Stieve reasonably believed he could safely cross Outer
Drive and lay the majority of blame on Bowen for causing the accident. Contrary to defendants’
urging, it is not clear as a matter of law that Stieve bore the majority of liability.

        Defendants’ legal contention that Stieve would be precluded from recovering damages if
found more than 50% at fault is also incorrect. Prior to 1979, the doctrine of contributory
negligence precluded a party from seeking relief if his or her own negligence contributed to the
injury. In Placek v Sterling Hgts, 405 Mich. 638, 654, 662; 275 NW2d 511 (1979), the Supreme
Court repudiated contributory negligence and adopted a system of “pure” comparative
negligence. In a pure comparative negligence system, each party is liable to the extent of his or
her fault but is not denied recovery on this ground. Id. at 660-661. The Legislature has since
enacted MCL 600.2957 and MCL 600.6304, adopting a pure form of comparative negligence in
tort cases. See Barnett v Hidalgo, 478 Mich. 151, 167-169; 732 NW2d 472 (2007). And
“ ‘[u]nder comparative negligence, where both the plaintiff and the defendant are culpable of
negligence with regard to the plaintiff’s injury, this reduces the amount of damages the plaintiff
may recover but does not preclude recovery altogether[.]’ ” Jimkoski v Shupe, 282 Mich. App. 1,
7; 763 NW2d 1 (2008), quoting Lugo v Ameritech Corp, Inc, 464 Mich. 512, 523-524; 629 NW2d
384 (2001).

        The Legislature has modified the application of comparative negligence in certain types
of cases. One such exception is found in the no-fault act, MCL 500.3101 et seq. The no-fault
act applies to regulate the scope of recoverable damages in a negligence action involving a motor
vehicle, including an action involving a government agency asserting the defense of immunity.
Hannay v Dept of Transp, 497 Mich. 45, 51; 860 NW2d 67 (2014). MCL 500.3135 of the no-
fault act provides:

                                                 -8-
       (1) A person remains subject to tort liability for noneconomic loss caused by his
       or her ownership, maintenance, or use of a motor vehicle only if the injured
       person has suffered death, serious impairment of body function, or permanent
       serious disfigurement.

       (2) For a cause of action for damages pursuant to subsection (1) filed on or after
       July 26, 1996, all of the following apply:

                                             * * *

       (b) Damages shall be assessed on the basis of comparative fault, except that
       damages shall not be assessed in favor of a party who is more than 50% at fault.
       [Emphasis added.]

It is important to remember that the damages available under the no-fault act “include both
economic damages, such as damages incurred due to the loss of the ability to work and earn
money, as well as noneconomic damages, such as pain and suffering and mental and emotional
distress damages.” Hannay, 497 Mich. at 67. By the statute’s plain language, MCL
500.3135(2)(b)’s limitation of comparative negligence principles applies only to noneconomic
damages. A later subsection, MCL 500.3135(3)(c), limits economic damages to “allowable
expenses, work loss, and survivor’s loss as defined in [MCL 500.3107 to MCL 500.3110] in
excess of the daily, monthly, and 3-year limitations contained in those sections.” But the
Legislature did not make § (2)(b) applicable to § (3)(c). Accordingly, even if a jury ultimately
concludes that Stieve was more than 50% at fault for his injuries, he would not be completely
barred from recovery of all types of damages he requested.4

       We affirm.



                                                            /s/ Elizabeth L. Gleicher
                                                            /s/ Karen M. Fort Hood




4
  Specifically, Stieve claimed damages for “severe and permanent injuries including, but not
limited to, [bodily injury], anxiety, isolation, fear, depression, emotional distress, loss of the
enjoyments and pleasures of life, economic loss, lost wages, loss [sic] earning capacity and other
non-economic and economic injuries.” His wife’s damages included lost “services, economic
support and companionship of her husband.”



                                               -9-